Citation Nr: 1102082	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  05-01 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include body dysmorphic disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1987 until February 
1988 and from August 1991 until December 1991.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from June 2003 and September 2004 rating 
decisions from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

The Veteran testified before a Veterans Law Judge in March 2005, 
but the transcript of this hearing was unavailable.  He testified 
before an Acting Veterans Law Judge in May 2006, and this hearing 
was transcribed.  Because the Veteran has testified before two 
Veterans Law Judges, and each must participate in this decision, 
this remand is being rendered by a panel of three Veterans Law 
Judges.  38 U.S.C.A. § 7102, 7107(c) (West 2002); 38 C.F.R. § 
20.707 (2010).

The Board previously considered this appeal in September 2005, 
November 2006, and February 2009 and remanded the claims for 
additional development.

Subsequent to the Board's February 2009 remand, in Clemons v. 
Shinseki, 23 Vet. App. 1, 4-5 (2009) the United States Court of 
Appeals for Veterans Claims (Court) held that a claimant without 
medical expertise cannot be expected to precisely delineate the 
diagnosis of his mental illness; he filed a claim for the 
affliction his mental condition, whatever it is, causes him.  As 
such, the Board has recharacterized the issue as indicated above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





REMAND

The Veteran seeks entitlement to service connection for a 
psychiatric disability, to include body dysmorphic disorder.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2010).

In a Report of Contact dated in June 2010, the Veteran indicated 
that he began receiving Social Security around October 2006.  In 
a Social Security Administration (SSA) printout dated in June 
2010, the Veteran was noted to be receiving SSA disability 
benefits since October 2006.  There is no indication regarding 
the disability for which the Veteran was granted SSA disability 
benefits.  There is no indication in the claims folder that any 
attempt has been made to obtain and consider the records 
associated with the grant of SSA disability benefits.  Because 
SSA records are potentially relevant to the Board's 
determination, VA is obliged to attempt to obtain and consider 
those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2010); see also Golz v. Shinseki, 590 F.3d 1317 
(Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 
2009).  Therefore, the appeal is remanded to obtain the Veteran's 
complete SSA record.

As the Board has recharacterized the Veteran's claims to include 
all psychiatric disorders pursuant to Clemons v. Shinseki, 23 
Vet. App. 1 (2009) and as the Veteran's SSA records must be 
considered by a VA examiner in rendering an opinion regarding the 
etiology of the Veteran's psychiatric disorder, the Board finds 
that an addendum to the VA examination is necessary in order to 
fairly decide his claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the Veteran must be informed in 
writing.

2.  After completion of the above 
development, send the Veteran's claims 
folder to the examiner who conducted the 
June 2008 VA psychiatric examination and 
provided the May 2009 addendum, or if the 
examiner is no longer available, a suitable 
replacement, to request that he prepare an 
addendum to his report explaining his 
assessment regarding whether the Veteran 
has a psychiatric disability that is 
related to or had its onset in service.  
The Veteran need not be re-examined unless 
an examination is deemed necessary.  If an 
examination is deemed necessary, all 
indicated testing should be accomplished.  
The claims files should be made available 
to and reviewed by the examiner.  

The rationale for any opinion expressed 
should be provided in a legible report.

3.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted in full, the RO should issue 
the Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



			
                 D. C. SPICKLER	MARK F. HALSEY
               Veterans Law Judge                                     
Veterans Law Judge
        Board of Veterans' Appeals                           
Board of Veterans' Appeals



	                         
__________________________________________
STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

